Citation Nr: 1010072	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-00 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for radiculopathy nerve 
dysfunction of the left leg/left hip as secondary to service-
connected degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 
10 percent for radiculopathy nerve dysfunction of the right 
leg/right hip.

3.  Entitlement to a disability rating in excess of 30 
percent for degenerative disc disease (DDD) of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1953 to October 1955 and from July 1961 to June 1965.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from three rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
a June 2005 rating decision, the RO continued the 30 percent 
disability rating for the Veteran's service-connected lumbar 
spine disability.  In a July 2007 rating decision, the RO 
granted service connection for radiculopathy nerve 
dysfunction of the right leg/right hip, and assigned a 10 
percent evaluation, effective June 19, 2007.  Finally, in a 
May 2009 rating decision, the RO denied service connection 
for radiculopathy nerve dysfunction of the left leg/left hip.   


FINDINGS OF FACT

1.  There is no probative medical evidence of a current 
diagnosis of radiculopathy nerve dysfunction of the left 
leg/left hip.   

2.  Throughout the appeal, the Veteran has at most "mild" 
right leg/right hip radiculopathy associated with his 
service-connected DDD of the lumbar spine.  

3.  Prior to October 20, 2009, the Veteran's service-
connected DDD of the lumbar spine was not manifested by 
unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  

3.  As of October 20, 2009, the Veteran's service-connected 
DDD of the lumbar spine was manifested by an inability to 
complete an evaluation for range of motion of the lumbar 
spine due to complaints of severe pain with any attempt, 
marked guarding as a result of pain, and in inability to be 
tested for pain following repetitive motion.  


CONCLUSIONS OF LAW

1.  Radiculopathy nerve dysfunction of the left leg/left hip 
was not incurred in or aggravated by service, and is not 
proximately due to, the result of, or chronically aggravated 
by any service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1137, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).   

2.  The criteria are not met for an initial disability rating 
in excess of 10 percent for radiculopathy nerve dysfunction 
of the right leg/right hip.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.21, 4.124a, Diagnostic Codes 8599-8520 
(2009).  

3.  Prior to October 20, 2009, the criteria for a disability 
rating in excess of 30 percent for DDD of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.10, 4.71a, Diagnostic Code 5242 (2009).

4.  As of October 20, 2009, the criteria for a disability 
rating of 40 percent, but not greater, for DDD of the lumbar 
spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.10, 4.71a, Diagnostic Code 5242 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letter from the RO to the Veteran dated in March 2005, 
November 2007, and February 2009.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by 
(1) informing the Veteran about the information and evidence 
not of record that was necessary to substantiate his claim, 
(2) informing the Veteran about the information and evidence 
the VA would seek to provide, and (3) informing the Veteran 
about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Further, VCAA letters dated in March 2006, November 2007, and 
February 2009 from the RO advised the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Thus, he has received all required 
notice in this case, such that there is no error in content. 

The RO also correctly issued the February 2009 VCAA notice 
letter prior to the May 2009 determination on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. At 120.  

However, the Board acknowledges the RO did not provide the 
VCAA notice letters dated in March 2006 and November 2007 
until after the rating decisions on appeal; thus, there is a 
timing error as to these additional VCAA notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, additional VCAA notice was provided in 
March 2006 and November 2007, after issuance of the initial 
unfavorable AOJ decisions in June 2005 and July 2007.  
However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield, 499 F.3d at 1323 
(Mayfield IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in March 
2005 and November 2007, followed by subsequent VCAA and 
Dingess notice in March 2006 and November 2007, the RO 
readjudicated the associated claims in an SOC dated in May 
2008 and in SSOCs dated in May 2007, July 2007, November 
2009, and December 2009.  Thus, the timing defect in the 
notice has been rectified.  In any event, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).

With regard to the additional notice requirements for 
increased rating claims, as is the case here with the 
Veteran's claim for an increased rating for his lumbar spine 
disorder, there is no indication that the Veteran was sent a 
VCAA letter that was compliant with the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In any 
event, the Federal Circuit Court recently vacated the Court's 
previous decision in Vasquez-Flores, concluding that generic 
notice in response to a claim for an increased rating is all 
that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270, 1277 (2009).  Regardless, overall, the Board is 
satisfied that the RO provided both generic and specific VCAA 
notice as to the increased rating claim when considering all 
of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Service personnel records (SPRs) and private 
treatment records also have been associated with the claims 
file.  The Veteran also was provided VA examinations in 
connection with his claims.  Finally, he has submitted 
numerous statements in support of his claims.  Thus, there is 
no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

A disability also can be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate the secondary disorder with the service-
connected disability).  

In short, in order to establish entitlement to service 
connection on a secondary basis, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
(i.e., link) between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran asserts that he has radiating pain 
in the left leg/left hip due to his service-connected DDD of 
the lumbar spine.  See, e.g., the Veteran's claim dated in 
December 2007 and VA Form 9 dated in January 2010.  

As previously mentioned, the first requirement for any 
service connection claim, including one for secondary service 
connection, is the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, a recent VA examination of the spine found no 
diagnosis of radiculopathy in the left leg/left hip.  The 
examiner found normal muscle tone and no muscle atrophy in 
the legs, but found some decreased sensation in the toes of 
both lower extremities.  However, reflex examination was 
normal in the left leg.  See VA examination report dated in 
October 2009.  Additionally, a VA examination of the 
peripheral nerves in December 2008 also found no evidence of 
radiculopathy in the left leg or left hip.  The December 2008 
examiner, in fact, opined that if there were radiculopathy in 
the left leg/left hip, it would more likely be due to 
degeneration over the years.  See VA examination report dated 
in December 2008.  Moreover, there is no evidence whatsoever 
of a current diagnosis of, or treatment for, radiculopathy of 
the left leg/left hip in post-service treatment records.  
Although there are complaints of pain in the left leg noted 
in post-service treatment records, there is neither a 
diagnosis of radiculopathy in the left leg nor any indication 
that the Veteran's left leg pain is due to radiculopathy.  In 
fact, there is evidence that the Veteran has osteroarthritis, 
rather than radiculopathy, in both knees.  See, e.g., VA 
treatment record dated in June 2001.  In this regard, 
although the Veteran is competent to state that he suffered 
symptoms of radiculopathy in his left leg/left hip, there 
must be competent medical evidence where the determinative 
issue involves medical causation or a medical diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, absent 
evidence of a current disability, service connection cannot 
be granted for radiculopathy nerve dysfunction of the left 
leg/left hip on a direct or secondary basis.  Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms of radiculopathy in 
his left leg/left hip over time, he is not competent to 
render an opinion as to the medical etiology of the disorder, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Analysis - Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

A.  Radiculopathy Nerve Dysfunction of the Right Leg/Right 
Hip

In this case, the Veteran seeks an initial disability rating 
in excess of 10 percent for his service-connected 
radiculopathy nerve dysfunction of the right leg/right hip.  
See, e.g., notice of disagreement (NOD) dated in August 2007.   

For claims involving an initial rating assignment, as the 
case here, the Board is required to evaluate all the evidence 
of record reflecting the period of time between the effective 
date of the initial grant of service connection (here, June 
19, 2007) until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether 
there have been times since the effective date of the 
Veteran's award when his disability has been more severe than 
at others.  See again Fenderson, 12 Vet. App. at 125-26. 
 
In this case, the Veteran's radiculopathy nerve dysfunction 
of the right leg/right hip is rated by analogy under 
Diagnostic Code 8520 (paralysis of the sciatic nerve).  38 
C.F.R. § 4.124a.  The effective date of this assignment is 
June 19, 2007.  

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 80 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, moderately severe, severe, or complete 
paralysis of the peripheral nerves.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is only sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.    

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve, also including neuritis and neuralgia of that 
nerve, warrants a 10 percent rating; moderate incomplete 
paralysis warrants a 20 percent rating; moderately severe 
incomplete paralysis warrants a higher 40 percent rating; and 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  Id. 

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

A review of the claims file indicates that, while there is 
evidence suggestive of "mild" incomplete paralysis of the 
sciatic nerve due to his lumbar spine disorder, a higher 20-
percent rating is not warranted.  38 C.F.R. § 4.7.  
Specifically, post-service treatment records since June 2007 
indicate that, while the Veteran has complained of pain in 
his right leg, knee, and/or hip, there is no evidence of 
worsening symptoms of radiculopathy, radiating pain, or 
decreased or abnormal sensation and reflexes.  In this 
regard, a VA examination dated in June 2007 found no 
abnormalities during the sensory examination and only a 
slight decrease in reflexes during the reflex examination.  
See VA examination dated in June 2007.  Subsequently, a VA 
peripheral nerves examination dated in December 2008 found 
the Veteran's right hip extension to be 5/5, right knee 
extension to be 5/5, right ankle dorsiflexion to be 5/5, and 
right ankle plantar flexion to be 5/5.  His lower extremities 
were intact to pin prick and light touch.  There were no 
abnormal sensations.  His reflexes were slightly decreased at 
1+, but his plantar and Babinski were both normal on the 
right.  See VA examination report dated in June 2007.  
Finally, a recent VA examination dated in October 2009 found 
that the Veteran's right leg has decreased sensation as to 
vibration, pain, and light touch, and decreased sensation in 
the toes.  However, his reflexes in the right leg were found 
to be normal.  See VA examination report dated in October 
2009.

However, the Veteran's own statements and the medical 
evidence of record document no evidence of foot drop, bowel 
or bladder impairment due to his lumbar spine disorder; 
significant sensory loss, weakness, muscle atrophy, loss of 
strength of the lower extremities; or other organic changes 
that could entitle him to a higher rating above 10 percent.  
As such, an initial disability rating in excess of 10 percent 
is not warranted.  38 C.F.R. § 4.7.  

The Board adds that it does not find that the Veteran's 
radiculopathy nerve dysfunction of the right leg/right hip 
should not be increased for any other separate period based 
on the facts found during the appeal period.  Fenderson, 12 
Vet. App at 125-26.  Since the effective date of his award, 
the Veteran's right leg radiculopathy has never been more 
severe than contemplated by its existing rating, so the Board 
cannot "stage" his rating in this case.

B.  DDD of the Lumbar Spine

The Board now turns to analysis of the evidence regarding the 
Veteran's claim for an increased rating for his service-
connected DDD of the lumbar spine.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court has held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
March 2004) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Here, the Veteran seeks a disability rating in excess of 30 
percent for his service-connected DDD of the lumbar spine, 
currently rated under Diagnostic Code 5242 (degenerative 
arthritis of the spine).  38 C.F.R. § 4.71a.  This rating is 
effective from May 31, 1996.  The Board notes that the 
criteria for spine disorders were amended in September 2002 
and September 2003.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002); 68 Fed. Reg. 51,454 (August 27, 2003).  In this 
case, the Veteran's claim for an increased rating was 
received in March 2005, subsequent to the final amendments.  
Thus, only the most current version of the rating criteria 
(i.e., the September 2003 amendments) is applicable. 

Pursuant to the rating criteria that pertain to disabilities 
of the spine, Diagnostic Codes 5235 - 5243 are to be rated in 
accordance with the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), unless Diagnostic 
Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Incapacitating Episodes).  The General Formula 
pertains to spine disabilities with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  A 30 percent disability rating is warranted when 
there is forward flexion of the cervical spine 15 degrees or 
less, or favorable ankylosis of the entire cervical spine.  A 
40 percent disability rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
maximum 100 percent disability rating is warranted when there 
is unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 - 5243.

Upon review of the evidence, the Board finds that there is 
support for a higher rating of 40 percent for the Veteran's 
lumbar spine disability from October 26, 2009, under 
Diagnostic Code 5242.  38 C.F.R. 4.7.  Initially, VA 
treatment records dated from January 2004 to November 2004 
indicate complaints of chronic back pain that radiate down 
the Veteran's legs.  In April 2005, the Veteran indicated 
that he had begun to use a walking cane due to the worsening 
condition of his back disorder.  See Veteran's statement 
dated in April 2005.  In the same month, a VA examination 
found that the Veteran's range of motion of the lumbar spine 
was 45 degrees in flexion, zero degrees in extension, 20 
degrees in lateral bending in either direction.  He claimed 
to be unable to dorsiflex his feet to heel walk, and was able 
to walk on his toes to a minimal degree.  Further, though he 
walked with a cane, his gait was essentially normal.  
Moreover, there was no pain with straight leg raising, no 
sciatic tension signs, and sensory was sharp in all locations 
of both lower extremities.  Motor strength was good in all 
groups.  There was no further limitation of motion due to 
weakness, fatigability, or incoordination following 
repetitive use.  See VA examination report dated in April 
2005.  A magnetic resonance imaging (MRI) of his spine in 
June 2005 showed that the Veteran also has a right 
posterolateral disc protrusion at the L3-4 level, causing 
right L4 nerve root compression at the lateral recess.  Also 
noted was bilateral facet degeneration at the L4-5 and L5-S1 
vertebral levels.  See MRI report from Spinal Care & Wellness 
Clinic dated in June 2005.  

During another VA examination in June 2007, the Veteran 
reported a severe, constant, pulsating pain in his low back.  
He reported a history of fatigue, decreased motion, 
stiffness, weakness, and spasms, with weekly severe flare-
ups.  He walked with a cane and reported being unable to walk 
for more than a few yards.  He had an antalgic gait.  
However, an inspection of his spine showed normal posture, a 
normal head position, and a symmetrical appearance to the 
spine.  There were no abnormal spinal curvatures.  His range 
of motion of the lumbar spine was to 30 degrees in flexion, 
with pain on active motion and after repetitive motion; to 10 
degrees of extension, with pain on active motion and after 
repetitive motion; to 15 degrees of lateral flexion in both 
directions, with pain on active motion and after repetitive 
motion; and to 20 degrees of lateral rotation in both 
directions, with pain on active motion and after repetitive 
motion.  But there was no spasm, atrophy, guarding, 
tenderness, or weakness.  See VA examination report dated in 
June 2007.  A VA X-ray of the spine taken in October 2008 
showed mild DDD of the lower lumbar spine.  See VA X-ray 
report dated in October 2008.  An MRI in November 2008 showed 
disc bulging and protrusion, mild degenerative foraminal 
narrowing, and stable appearance of bilateral L4-L5 and L5-S1 
facet degeneration.  See MRI report from Radiology Clinic 
dated in November 2008.  

Recent VA treatment records show that the Veteran continues 
to complain of, and receive treatments for, general chronic 
low back pain and knee pain.  See VA treatment records dated 
from 2007 to 2009.  However, a recent VA examination in 
October 2009 revealed that the Veteran's lumbar spine 
disorder has worsened.  Specifically, he reported a marked 
increase in chronic pain since the last examination in June 
2007.  He had a chronic, throbbing, burning ache in his 
lumbar spine.  He reported nocturia, erectile dysfunction, 
unsteadiness, and falling.  He also reported a history of 
decreased motion, stiffness, and spasms.  He walked with a 
cane, and reported being unable to walk for more than a few 
yards.  However, he had a normal gait.  The spine also was 
normal in appearance.  Nevertheless, the examiner indicated 
that the Veteran was unable to comply with instructions for 
range of motion evaluation due to complaints of severe pain 
with any attempt and marked guarding as a result of pain; 
therefore, no range of motion evaluation was completed.  The 
Veteran also was unable to be tested for pain following 
repetitive motion.  Further, evidence was found of guarding 
and pain with motion.  The examiner further indicated that 
the reduction in range of motion was not normal for the 
Veteran.  See VA examination report dated in October 2009. 

Thus, resolving any doubt in the Veteran's favor, in 
accordance with the October 2009 VA examination findings of 
extremely limited range of motion due to pain and his 
consistent reporting of persistent symptoms, such as pain, 
the Board finds that a higher 40 percent disability rating is 
warranted for the Veteran's DDD of the lumbar spine under 
Diagnostic Code 5242.  38 C.F.R. § 4.3.

However, the Board finds no basis to award a disability 
rating greater than 40 percent for the Veteran's DDD of the 
lumbar spine.  38 C.F.R. § 4.7.  In this respect, the 
Veteran's spine does not exhibit unfavorable ankylosis of the 
entire thoracolumbar spine or of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.  

In summary, the Board finds that the evidence favors a 
disability rating of 40 percent, but no greater, for the 
Veteran's DDD of the lumbar spine.  38 C.F.R. 
§ 4.3.  

The Board adds that based on the guidance of the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007), it has considered 
whether a further staged rating is appropriate.  Here, the 
Board finds the Veteran's 40 percent rating granted in this 
case is only effective from October 20, 2009, the date a VA 
examination found he was unable to complete the evaluation 
for range of motion for his spine.  There is no basis to 
further stage this rating.  In this regard, generally, the 
effective date of an award for an increase in disability 
compensation will be the date of receipt of claim or the date 
the entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a)(b); 38 C.F.R. § 3.400(o)(1).  However, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if the claim for an increase is 
received within one year from such date; otherwise, the grant 
is effective from the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, 
there is no evidence of record indicative of a 40 percent 
rating prior to the October 2009 VA examination.  
Consequently, the 40 percent rating will be assigned from the 
date of the VA examination on October 20, 2009.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the Veteran's radiculopathy of the 
right leg/right hip and DDD of the lumbar spine markedly 
interfere with his ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the Veteran is not 
adequately compensated for his disabilities by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  


ORDER

Service connection for radiculopathy nerve dysfunction of the 
left leg/left hip is denied.

An initial disability rating in excess of 10 percent for 
radiculopathy nerve dysfunction of the right leg/right hip is 
denied.

Prior to October 20, 2009, a disability rating in excess of 
30 percent for DDD of the lumbar spine is denied.

As of October 20, 2009, a disability rating of 40 percent for 
DDD of the lumbar spine is granted, subject to the laws and 
regulations governing the award of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


